DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 17th, 2019 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "may be" in lines 3 and 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(b) III and 2173.05 (d).

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "having a stator according to claim 5" in line 3. There is no stator according to claim 5, as claim 5 teaches a device for manufacturing a stator. This claim is considered indefinite as there is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coppola (US 2019/0363598).
Regarding claim 10, Coppola discloses a vehicle having an electric machine comprising a stator (Para. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2014/0333158) in view of Pollaert (WO 2006005596, using the attached English translation).
Regarding claim 1, Tamaki discloses a method for manufacturing a stator (ref. #30) for an electric motor (ref. #100), having the following steps: - Inserting a cast body (ref. #12) with a from a first side of the stator into the stator (Para. 35), inserting a cast counter-body (ref. #56) from a second opposing side of the stator into the stator (Para. 37; Fig. 1), casting the stator with resin through a nozzle (Para. 39) and curing the resin to form an outer mold portion (Para. 53). However, Tamaki does not teach shearing off a cast-on piece following the curing using a rotational movement.
Yet, in a similar field of endeavor Pollaert teaches a method for separating excess material from an injection molded part within an injection mold (Para. 2). Furthermore, Pollaert teaches separating any excess sprue from the injection molded part by a separating movement, such as a rotary movement by a nozzle or cast counter-body (Para. 8 – 9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tamaki by shearing off a cast-on piece through a rotational movement, as taught by Pollaert. One would be motivated to make this modification to optimize the efficiency of the process by reducing additional processing steps (Para. 5).
Regarding claim 2, Tamaki in view of Pollaert teaches the invention as described in claim 1 as discussed above. Furthermore, Tamaki teaches the cast body comprising at least one tooth (Para. 35).
Regarding claim 3, Tamaki in view of Pollaert teaches the invention as described in claim 1 as discussed above. Furthermore, Tamaki teaches the cast body and the cast counter-body meet in the center third of the stator prior to casting (Para. 37; Fig. 1).
Regarding claim 4, Tamaki in view of Pollaert teaches the invention as described in claim 1 as discussed above. Furthermore, Pollaert teaches separating any excess sprue from the injection molded part by a rotary movement from a nozzle or cast counter-body (Para. 8 – 9). 
Regarding claim 5, Tamaki teaches a device for manufacturing a stator (ref. #30) for an electric machine (ref. #100), comprising: a cast body (ref. #12) that may be inserted from a first side of the stator (Fig. 1), a cast counter-body (ref. #56) that may be inserted from a second, opposing side of the stator (Para. 37; Fig. 1), a stator retaining device (ref. #50), a nozzle (ref. #90) arranged in the cast body and a feed channel that is connected to the nozzle (Fig. 3A; Para. 41), However, Tamaki does not teach the cast body or the cast counter-body is rotatable. 
Yet, in a similar field of endeavor Pollaert teaches a method for separating excess material from an injection molded part within an injection mold (Para. 2). Furthermore, Pollaert teaches separating any excess sprue from the injection molded part by a separating movement, such as a rotary movement by a nozzle or cast counter-body (Para. 8 – 9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tamaki by designing the cast counter-body to be rotatable, as taught by Pollaert. One would be motivated to make this modification to optimize the efficiency of the process by reducing additional processing steps (Para. 5).
Regarding claim 6, Tamaki in view of Pollaert teaches the invention as described in claim 5 as discussed above. Furthermore, Tamaki teaches the cast body comprising at least one tooth (Para. 35).
Regarding claim 7, Tamaki in view of Pollaert teaches the invention as described in claim 5 as discussed above. Furthermore, Tamaki teaches that the cast body and the cast counter-body meet in the center third of the stator prior to casting (Para. 37; Fig. 1).
Regarding claim 8, Tamaki in view of Pollaert teaches the invention as described in claim 5 as discussed above. Furthermore, Tamaki teaches an injection molding device (ref. #90) for supplying the resin (Para. 41; Fig. 3A). It would have been obvious to one of ordinary skill in the art to specify this device was temperature controlled.
Regarding claim 9, Tamaki in view of Pollaert teaches the invention as described in claim 5 as discussed above. Furthermore, Pollaert teaches the machine comprising an ejection device (Para. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743